  Case 2:20-cv-00253-DB Document 24 Filed 10/02/20 PageID.153 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH


PARCEL PARTNERS, LLC, a Utah Limited MEMORANDUM DECISION AND ORDER
Liability Company,

                      Plaintiff,
                                                             Case No. 2:20-cv-00253-DB
 v.

SHOPIFY INC., a Canadian company,                            District Judge Dee Benson
                                                        Magistrate Judge Daphne A. Oberg
                    Defendant.


       Before the court is Defendant’s Motion to Dismiss. (Dkt. 18.) The motion has been fully

briefed by the parties. Having considered the arguments, the court elects to determine the motion

on the basis of the written memoranda. See DUCivR 7-1(f).

       Shopify is an online commerce platform that provides clients with software to build

online storefronts where they can sell products. Shopify also assists its clients with services such

as processing payments and shipping. (Compl., Dkt. 2, ¶¶ 1-2.) Parcel Partners is a company that

offers customers discounted shipping rates under their Negotiated Service Agreement (“NSA”)

with the United States Postal Service (“USPS”). (Id. ¶ 3.)

       On April 1, 2017, Parcel Partners entered into an agreement with Shopify. (Id., Ex. 1.)

Under the agreement, Parcel Partners would provide discounted shipping rates to clients that

Shopify refers to Parcel Partners. In return, Shopify would pay Parcel Partners a fee for each

shipment purchased under the agreement. (Id., Ex. 1.) In addition Shopify also agreed not to

offer its clients domestic shipping rates from any “Competing Reseller.” (Id. ¶¶ 12-18.) The

pertinent provision of the agreement is Section 1.E.:

               Where the domestic rates offered by [Parcel Partners] pursuant to

                                                 1
   Case 2:20-cv-00253-DB Document 24 Filed 10/02/20 PageID.154 Page 2 of 3




                Exhibit B are discounted off the USPS’ publically available
                domestic rates, [Shopify] will not offer [its] Clients any alternative
                domestic rate offer from a Competing Reseller. A “Competing
                Reseller” is a third party, other than [Shopify], that offers shipping
                rates under negotiated service agreements directly with the USPS
                for domestic or international rates.

(Id., Ex. 1 § 1.E. (emphasis added).) The agreement provided for an initial term of one year,

which started on April 1, 2017, and would renew for two additional one-year terms unless either

party chose not to renew. (Id. ¶ 6.) The agreement was renewed twice. The final term was set to

expire on March 31, 2020. (Id. ¶ 23.)

        On February 3, 2020, less than two months before the agreement’s expiration, Shopify

notified Parcel Partners that it had negotiated its own NSA with the USPS for discounted

shipping rates, and that it would stop referring its clients to Parcel Partners. (Id. ¶ 23.) On

February 21, 2020, Shopify moved its clients from Parcel Partners’ shipping rate platform to

Shopify’s own USPS rate platform. (Id. ¶ 24.)

        In its one-count complaint against Defendant Shopify, Plaintiff Parcel Partners alleges

that Shopify breached their agreement by offering its clients discounted shipping rates from its

own NSA with the USPS. (Id. ¶ 37.) Plaintiff claims that Shopify’s actions “were a breach of the

exclusivity of the provisions of the Agreement.” (Id. ¶ 35.)

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In this

case, Plaintiff has failed to satisfy this pleading standard. The plain language of the agreement

expressly excludes Shopify from the promise at issue. While Shopify agreed to not offer its

clients shipping rates from a competing reseller, the contract expressly excluded Shopify from

that forbearance. Thus, Plaintiff’s theory of breach fails as a matter of law.


                                                   2
  Case 2:20-cv-00253-DB Document 24 Filed 10/02/20 PageID.155 Page 3 of 3




       Plaintiff essentially asks the court to read into the agreement that the shipping-rate

forbearance in Section 1.E. included Shopify. (Dkt. 20 at 13.) Plaintiff argues that if Shopify

could at any time move its clients to its own NSA with the USPS it would render the agreement

illusory. (Id. at 12.) However, Shopify agreed to forbear, and did forbear, from offering its

clients domestic USPS shipping rates from any competing reseller. (Compl., Ex. 1 § 1.E.)

Shopify also agreed to pay, and did pay, a fee to Plaintiff for each shipping label purchased by its

customers. (Id.) By committing to these promises for the duration of the agreement, Shopify

provided consideration for the agreement. (Id. § 3.) Thus, the agreement was neither illusory nor

ambiguous.

                                         CONCLUSION

       Plaintiff’s theory of breach fails as a matter of law. Defendant’s Motion to Dismiss (Dkt.

18.) is hereby GRANTED. The case is dismissed with prejudice.


               DATED this 2nd day of October, 2020.
                                                             BY THE COURT:




                                                             Dee Benson
                                                             United States District Judge




                                                 3
